DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a transmission element or overload coupling (claim 27), the transmission element comprising a pond or a collar (claim 30) must be shown or the feature(s) canceled from the claim(s).  The drawings presently illustrate a transmission element and an overload coupling and a pond and a collar, but the drawings do not show just one of the alternative elements. It is unclear if one or both elements of each couple are required for the device to operate correctly because the device is only shown having both. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 21, 23-25, 29-30, and 36 are objected to because of the following informalities:
In line 5 of claim 21, “which queries” should likely be --wherein the security system is configured to query--
In line 7 of claim 23, “or the first” should likely be --wherein the first-- because it seems Applicant intends to further define the first activation region recited in line 3
In line 6 of claim 24, “or the second” should likely be --wherein the second-- because it seems Applicant intends to further define the second activation region recited in lines 3-4
In line 6 of claim 25, “or the third” should likely be --wherein the third-- because it seems Applicant intends to further define the third activation region recited in line 3
In line 6 of claim 29, “or the first” should likely be --wherein the first-- because it seems Applicant intends to further define the first sleeve section recited in line 3
In line 5 of claim 30, “or the collar” should likely be --wherein the collar-- because it seems Applicant intends to further define the collar recited in line 4
In line 9 of claim 36, “a normal operation” should likely be --the normal operation--
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-25, 28-33, and 35-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 24 recites the limitation “at least one second sensor element.” It is unclear if a first sensor element is required. For purposes of examination, the limitation will be interpreted broadly. 
	
	Claim 25 recites the limitation “at least one third sensor element.” It is unclear if a first sensor element and a second sensor element are required. For purposes of examination, the limitation will be interpreted broadly. 

	Claim 28 recites the limitation "the transmission element" in line 3 and line 4.  There is insufficient antecedent basis for this limitation in the claim.

	Claim 29 recites the limitation "the transmission element" in line 3 and lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. 

Claim 30 recites the limitation “a pond.” Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “pond” in claim 30 is used by the claim to mean a portion of the transmission element outside the sleeve, while the accepted meaning is “a body of water” (Merriam-Webster). The term is indefinite because the specification does not clearly redefine the term.
Claim 30 recites the limitations "the transmission element" in line 3 and line 4.  There is insufficient antecedent basis for these limitations in the claim. 

Claim 31 recites the limitation "the transmission element" in line 3.  There is insufficient antecedent basis for this limitation in the claim. 

Claim 32 recites the limitation "the actuating lever" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 32 recites the limitation "the first sleeve section" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 32 recites the limitation "the transmission element" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 32 recites the limitation "the side of the handle" in line 9.  There is insufficient antecedent basis for this limitation in the claim.



Claim 33 recites the limitation “the second sleeve section.” It is unclear if a first sleeve section is required. For purposes of examination, the limitation will be interpreted broadly.
Claim 33 recites the limitation “the transmission element" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 33 recites the limitation “the second sleeve section" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 33 recites the limitation “the second sleeve section of the transmission element" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.

Claim 35 recites the limitation “the transmission element" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

	Regarding claim 36, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b). It is unclear if infringement occurs when a user makes the device that allows for automatic actuation of the lock by means of the actuator or mechanical activation of the lock by means of the handle, or when the actuator automatically actuates the lock or when the handle mechanically actuates of the lock. MPEP 2173.05(p); see Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under pre-AIA  35 U.S.C. 112, second paragraph); IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005) (finding a system claim that recited "an input means" and required a user to use the input means was indefinite because it was unclear "whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means.").

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19-20, 26-30, and 35-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heinzen et al., DE 102016121190 A1 [hereinafter: Heinzen], reference to the attached machine translation.

Regarding claim 19, Heinzen discloses a locking system for a movable part of a vehicle ([0001]), comprising:
a handle (8 Fig. 1) fixed relative to the movable part in a normal operation of the vehicle for opening or closing the movable part ([0016]),
a lock (9 Fig. 1) for locking or unlocking the movable part ([0036]),
and an actuator (22-25 Fig. 4) for actuating the lock ([0036]), wherein the actuator can be arranged at a distance from the lock (Fig. 1).	

	Regarding claim 20, Heinzen discloses the locking system according to claim 19, wherein the actuator can be arranged on the movable part ([0010]).

	Regarding claim 26, Heinzen discloses the locking system according to claim 19, wherein at least the lock is connected to the actuator via a transmission element (3 Fig. 4) in order to actuator the lock during normal operation of the vehicle ([0036]), 
	or the lock is connected to the handle via the transmission element (2 Fig. 1; [0029]) in order to actuate the lock in an emergency operation of the vehicle ([0029]). Note the claim recites alternative limitations, requiring either the lock is connected to the actuator via a transmission element or the lock is connected to the handle via a transmission element.

	Regarding claim 27, Heinzen discloses the locking system according to claim 19, wherein at least a transmission element (2, 3 Fig. 1) is provided between the handle, the lock, and the actuator ([0029]) in order to transmit an actuating force between the handle, the lock, and the actuator ([0032], [0035]),
	or an overload coupling (16 Fig. 2) is provided between the handle and the transmission element (Fig. 2: the control lever 16 is between the actuating lever 8 and transmission element 3) in order to at least intercept a transmission of a tensile force from the actuator to the handle below a threshold limit or to permit a transmission of a tensile force from the handle to the lock above the threshold limit ([0032]: the control lever 16 permits transmission of a tensile force from the actuating lever 8 to the lock 9 when the actuating lever 8 is actuated past the haptic feedback to slide control elver16 over contour 18, corresponding to a force above a threshold limit). Note the claim recites alternative limitations, requiring either at least a transmission element provided between the handle, the lock, and the actuator, or an overload coupling between the handle and a transmission element, and requiring the overload coupling to either intercept a transmission of a tensile force or to permit a transmission of a tensile force.

	Regarding claim 28, Heinzen discloses the locking system according to claim 19, wherein at least the transmission element is in the form of a Bowden cable ([0028]), or the transmission element comprises a core (11, 21 Figs. 2-3) which extends between the handle, the lock, and the actuator ([0032]), and via which a mechanical operative connection for transmitting an actuating force between the handle, the lock, and the actuator can be produced ([0032], [0036]: the core is configured to transmit mechanical force from the actuating lever 8 and the actuator 22 to the lock 9). 

	Regarding claim 29, Heinzen discloses the locking system according to claim 19, wherein at least the transmission element comprises a sleeve of at least two parts lengthwise ([0012]), 
	or the transmission element comprise a first sleeve section between the handle and the lock and a second sleeve section between the lock and the actuator, wherein the first sleeve section is mounted movably relative to the second sleeve section. Note the claim recites alternative limitations, requiring the transmission element comprises either a sleeve of at least two parts or a first sleeve section and a second sleeve section.

	Regarding claim 30, Heinzen discloses the locking system according to claim 19, wherein at least the transmission element comprises a pond (Figs. 2-3 illustrate a transmission element comprising a gap between the cable jacket 2 and jacket 3, corresponding to the disclosed pond (see 112b rejection above)), 
	or the transmission element comprises a collar, wherein the collar is at least elastically deformable or is designed bellows-like. Note the claim recites alternative limitations, requiring the transmission element comprises either a pond or a collar.

	Regarding claim 35, Heinzen discloses the locking system according to claim 19, wherein at least the actuator comprises a motor (25 Fig. 4) and a gear (23 Fig. 4), or the actuator comprises a coil for winding a core of the transmission element. Note the claim recites alternative limitations, requiring the actuator comprises either a motor and a gear or a coil. 

	Regarding claim 36, Heizen discloses a method of operating a locking system of a movable part of a vehicle ([0001]) comprising: 
a handle (8 Fig. 1) fixed relative to the movable part in a normal operation of the vehicle for opening or closing the movable part ([0016]),
a lock (9 Fig. 1) for locking or unlocking the movable part ([0036]), and 
an actuator (22-25 Fig. 4) for actuating the lock ([0036]), 
wherein the method comprises the following steps:
automatic actuation of the lock by means of the actuator in the normal operation of the vehicle ([0036]), or 
mechanical actuation of the lock by means of the handle in an emergency operation of the vehicle ([0032]). Note the claim recites alternative limitations, requiring only one of the alternative steps. 

Claims 19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kiekert AG, DE 202008003845 U1, reference to the attached machine translation.
Regarding claim 19, Kiekert AG discloses a locking system for a movable part of a vehicle ([0023], comprising:
a handle (6) fixed relative to the movable part in a normal operation of the vehicle for opening or closing the movable part ([0015]), 
a lock (1, 2, 3) for locking or unlocking the movable part ([0023]), 
and an actuator (15) for actuating the lock ([0022]), wherein the actuator can be arranged at a distance from the lock (Figure, [0022]: the actuator 15 is separated from the lock by extending pin 16, thus the actuator 15 is capable of being arranged at a distance from the lock).

Regarding claim 21, Kiekert AG discloses the locking system according to claim 19, wherein at least the locking system is designed as part of a keyless-go system or a keyless-entry system ([0016], [0023]), 
or the locking system can be brought into a communication connection with a security system of the vehicle, wherein the security system queries an authorization of a user in order to be able to actuate the handle, 
or the lock is designed for at least automatic locking or unlocking and for at least automatic opening or closing of the movable part. Note the claim recites alternative limitations, requiring either (1) at least the locking system to be designed as part of either a keyless-go system or a keyless-entry system, (2) a locking system capable of being in a communication connection with a security system, or (3) a lock designed for either automatic locking or unlocking and either at least automatic opening or automatic closing of the movable part. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 19 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Van Wiemeersch et al., US Pub. 2015/0330112 A1 [hereinafter: Van Wiemeersch], in view of Scocco, US Pub. 2018/0051494.
Regarding claim 19, Van Wiemeersch discloses a locking system for a movable part of a vehicle comprising:
a handle (12 Fig. 1) fixed relative to the movable part in a normal operation of the vehicle for opening or closing the movable part ([0018]-[0019]), 
a lock (6 Fig. 2) for locking or unlocking the movable part ([0018]), and 
an actuator (92 Fig. 2) for actuating the lock ([0018]).
However, Van Wiemeersch does not explicitly disclose actuator can be arranged at a distance from the lock.
Scocco teaches an actuator (3 Fig. 1) for actuating a lock (1, 2 Fig. 1; [0073]), wherein the actuator can be arranged at a distance from the lock (Fig. 1 illustrates the actuator 3 at a distance from the lock 1, 2). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that the actuator disclosed by Van Wiemeersch can be arranged at a distance from the lock in order to accommodate an emergency lever between the actuator and the lock, as evidenced by Scocco (Scocco S Fig. 1; [0060]), to provide a manual backup in case of the actuator failing (Scocco [0079]). 

Regarding claim 22, Van Wiemeersch in view of Scocco teaches the locking system according to claim 19, wherein at least the handle comprises an electronic unit (Van Wiemeersch 31, 33 Fig. 3) which is in a communication connection with the actuator to trigger an actuation of the lock (Van Wiemeersch [0021]: in a communication connection with the actuator via the controller 8)
or the electronic unit can be brought into a communication connection with a security system of the vehicle, which queries an authorization of a user in order to actuate the handle. Note the claim recites alternative limitations, requiring either the handle comprises an electronic unit in a communication connection with the actuator or an electronic unit that can be brought into a communication connection with a security system. 

Regarding claim 23, Van Wiemeersch in view of Scocco teaches the locking system according to claim 19, wherein at least one first sensor element (Van Wiemeersch 38B Fig. 4) is provided for monitoring at least one first activation region of the locking system (Van Wiemeersch [0021], [0034]: the sensor element monitors the area outside the handle surface 24 corresponds to a first activation region) in order to detect at least an approach or a touch of the handle (Van Wiemeersch [0022], [0037]) or at least one first movement pattern or a second movement pattern by a hand of the user in the first activation region, 
wherein the first activation region is present on an outer side of the handle facing away from the movable part (Van Wiemeersch [0021], Fig. 4: outer side 24 faces away from the movable part).  Note the claim recites alternative limitations, requiring the at least one sensor element is provided in order to detect either at least an approach, a touch, at least one first movement pattern, or a second movement pattern.

Regarding claim 24, Van Wiemeersch in view of Scocco teaches the locking system according to claim 19, wherein at least one second sensor element (Van Wiemeersch 36B Fig. 4) is provided for monitoring at least one second activation region (Van Wiemeersch [0021], [0034]: the second sensor element monitors the space 26 between the handle and the movable part) in order to detect at least an approach or a touch of the handle (Van Wiemeersch [0022], [0037]) or an engagement behind the handle by a hand of the user in the second activation region (Van Wiemeersch [0034]),
wherein the second activation region is present on an outer side of the handle facing the movable part (Van Wiemeersch [0021], Fig. 4: inner side 22 faces the movable part). Note the claim recites alternative limitations, requiring the at least one second sensor element is provided in order to detect either at least an approach, a touch, or engagement behind the handle by a hand of a user in the second activation region.

Regarding claim 25, Van Wiemeersch in view of Scocco teaches the locking system according to claim 19, wherein at least one third sensor element (Van Wiemeersch 28 Fig. 2, [0024]: switch 28 corresponds to a sensor element) is provided for monitoring at least one third activation region of the locking system (Van Wiemeersch [0019], Fig. 1: the third activation region corresponds to the location of switch 28 outside the handle) in order to detect at least an approach or a touch of the handle in the third activation region (Van Wiemeersch [0019], [0024]), wherein the third activation region is formed on an upper narrow side of the handle (Van Wiemeersch Fig. 1 illustrates the third activation region is on an upper narrow side of the handle; compare cross sectionals along line II in Fig. 3 on an upper side of the handle and line III in Fig. 4 on a lower side of the handle). Note the claim recites alternative limitations, requiring the at least one third sensor element is provided in order to detect either at least an approach or a touch.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Heinzen, DE 102016121190 A1 reference to the attached machine translation, as applied to claim 19 above and further in view of Kovie, US Pub. 2013/0313036.
Regarding claim 31, Heinzen disclose the locking system according to claim 19. Heinzen discloses a transmission element (2, 3 Fig. Fig. 1). However, Heinzen is silent to at least the lock comprising an actuating lever on which a transmission element engages, or an actuating lever can be moved at least between two positions, namely: a resting position in which the lock is not actuated, and an actuating position in which the lock is actuated. 
Kovie teaches at least a lock (14 Fig. 10) comprises an actuating lever (54 Fig. 10) on which a transmission element (C Fig. 10) engages (Figs. 10-11), 
or the actuating lever can be moved at least between two positions, namely: a resting position in which the lock is not actuated, and an actuating position in which the lock is actuated. Note the claim recites alternative limitations, requiring either at least the lock comprising an actuating lever or an actuating lever that can be moved at least between two positions.
Heinzen discloses a transmission element operatively connected to a lock ([0029]), however Heinzen does not explicitly disclose the structure of the lock or connection. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the actuating lever on which a transmission element engages, as taught by Kovie, with the lock disclosed by Heinzen in order to practice the locking system of Heinzen with a reasonable expectation of success (Heinzen [0029]; Kovie [0040]). 

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Heinzen, DE 102016121190 A1 reference to the attached machine translation, as applied to claim 19 above and further in view of Forsell et al., US 6,695,360 [hereinafter: Forsell].
Regarding claim 32, Heinzen disclose the locking system according to claim 19. Heinzen discloses a transmission element (2, 3 Fig. Fig. 1). However, Heinzen is silent to at least an actuating lever comprises a fixing fork which is connected to a first sleeve section of a transmission element in at least a form or force-locking manner, or the first sleeve section is fixed to the actuating lever by means of a sleeve in at least a form or force-locking manner, or the fixing fork is fixed in at least a form or force-locking manner with a fixing section to a sleeve on the first sleeve section of the transmission element, or the first sleeve section can be supported fixedly from the side of the handle on the movable part by means of a sleeve.
Forsell teaches at least an actuating lever comprises a fixing fork which is connected to a first sleeve section of a transmission element in at least a form or force-locking manner, 
or a first sleeve section (Fig. 1: at least the section of the Bowden cable shown corresponds to a first sleeve section) is fixed to an actuating lever (18 Fig. 1) by means of a sleeve (26 Fig. 1) in at least a form or force-locking manner (col. 3 lines 8-11), 
or a fixing fork is fixed in at least a form or force-locking manner with a fixing section to a sleeve on a first sleeve section of a transmission element, 
or a first sleeve section can be supported fixedly from the side of the handle on the movable part by means of a sleeve. Note the claim recites alternative limitations, requiring either (1) an actuating lever comprises a fixing fork connected to a first sleeve section, (2) a first sleeve section fixed to an actuating lever by means of a sleeve, (3) a fixing fork fixed in a form or force-locking manner with a fixing section to a sleeve, or (4) a first sleeve section that can be supported fixedly from the side of the handle on the movable part by means of a sleeve.
Heinzen discloses a first sleeve section and a sleeve (3 Fig. 1; [0012]) that is connected to a lock ([0029]), however Heinzen does not explicitly disclose the structure of the lock or connection. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the locking system disclosed by Heinzen to additionally include the first sleeve section fixed to an actuating lever by means of a sleeve in at least a form or force-locking manner, as taught by Forsell, in order to practice the locking system of Heinzen and prevent erroneous operation of the lock in a collision (Forsell col. 2 lines 15-19; Heinzen [0012]). 

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Heinzen, DE 102016121190 A1 reference to the attached machine translation, as applied to claim 19 above and further in view of Hunt et al., US Pub. 2015/0308156 [hereinafter: Hunt].
Regarding claim 33, Heinzen disclose the locking system according to claim 19. Although Heinzen discloses a transmission element connected to a locking device ([0008]), Heinzen does not explicitly disclose the lock comprises a clamping mechanism to which the transmission element is fixed, or the second sleeve section fixed to the clamping mechanism in at least a form or force-locking manner by means of a sleeve, or the clamping mechanism comprises a clamping element, which is fixed in at least a form or force-locking manner with a complementary clamping element to a sleeve on the second sleeve section of the transmission element. Note the claim recites alternative limitations, requiring at least the lock comprises either a clamping mechanism, a second sleeve section fixed to a clamping mechanism, or a clamping mechanism comprising a clamping element. 
Hunt teaches a lock (1, 2, 3, 4 Fig. 1) comprises a clamping mechanism to which a transmission element (15, 18 Fig. 1) is fixed (Fig. 1, [0033]), 
or a second sleeve section (Fig. 1 annotated below) is fixed to a clamping mechanism (Fig. 1 annotated below) in at least a form or force-locking manner by means of a sleeve (18 Fig. 1, [0033]), 
or a clamping mechanism comprises a clamping element (Fig. 1 annotated below) which is fixed in at least a form or force-locking manner with a complementary clamping element ([0033], Fig. 1 annotated below illustrates a complementary clamping element is fixed in a form or force-locking manner with a clamping element) to a sleeve (18 Fig. 1) on a second sleeve section of a transmission element (Fig. 1 annotated below). 
Heinzen teaches a Bowden cable jacket is fixed in the lock ([0012]) and the Bowden cable core locks or unlocks the lock ([0036]), however Heinzen is silent to the details of how the Bowden cable is attached to the lock. Therefore, one of ordinary skill would look to Hunt to teach a Bowden cable fixed in a lock. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lock disclosed by Heinzen to comprise a clamping mechanism to which the transmission element is fixed, or the second sleeve section fixed to the clamping mechanism in at least a form or force-locking manner by means of a sleeve, or the clamping mechanism comprises a clamping element, which is fixed in at least a form or force-locking manner with a complementary clamping element to a sleeve on the second sleeve section of the transmission element, as taught by Hunt, in order to transmit the mechanical force of the Bowden cable core for practicing the locking system disclosed by Heinzen with a reasonable expectation of success (Hunt [0033]; Heinzen [0012]). 

    PNG
    media_image1.png
    767
    756
    media_image1.png
    Greyscale


	Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Heinzen, DE 102016121190 A1 reference to the attached machine translation, as applied to claim 19 above, alone.
	Regarding claim 34, Heinzen discloses the locking system of claim 19. However, Heinzen does not explicitly disclose the locking system is designed as a retrofit kit.
	Heinzen teaches the locking system is a compact unit that can be used in a variety of applications ([0010]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to compile the parts for the locking system disclosed by Heinzen into a retrofit kit for ease for ease of marketing and distributing to customers for retrofitting their existing systems to improve comfort and functionality (Heinzen [0006], [0013]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Beck et al. (US 10662682) related to a locking system comprising a handle with multiple activation regions of the locking system.
Muller (US Pub. 2015/0325066) and Campbell et al. (US 9646436) related to a locking system comprising a handle with multiple activation regions of the locking system that detects at least one first movement pattern.
Faigle et al. (US Pub. 2017/0058576) related to a locking system designed as part of a keyless-go system or keyless-entry system.
McCarthy et al. (US Pub. 2021/0071447) related to a locking system comprising a handle connected to the lock by a cable and an actuator connected to the lock by a cable. 
Hasse (US 6467220) related to a locking system comprising a Bowden cable mounted to a support in a form-fitting or force-fitting manner with a seal and flange.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Gail Brown whose telephone number is (571)272-5463. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.G.B./Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675